Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises an orthopedic driving instrument having first and second end portions (110,120), a central portion (130) therebetween having an outer diameter that is the maximum outer diameter of the instrument, the first and second ends each have a driving interface (111,112) identically sized and shaped to engage a screw, wherein the first end portion (110) comprises a first section (142) having a first outer diameter; wherein the second end portion (120) comprises a second section (148) having a second outer diameter equal to the first outer diameter; wherein at least one of the first and second outer diameters has a circular cross- sectional configuration, wherein the first end portion (110) comprises a third section (144)  having a third outer diameter equal to the first outer diameter; wherein the second end portion (120) comprises a fourth section (146) having a fourth outer diameter equal to the first outer diameter; wherein the first end portion (110) comprises a fifth section (152) having a fifth outer diameter smaller than the first outer diameter intermediate the first section and the third section (142,144); and wherein the second end portion (120) comprises a sixth section (158) having a sixth outer diameter smaller than the first outer diameter intermediate the second section and the fourth section (148,146) (Fig. 2).
The closes prior art of record is Robinson (US Patent 8808307B2) which discloses an instrument (10) having first and second end portions (ends with 14), a central section (78) with a maximum outer diameter, wherein the first end comprises a first driving interface (28) sized and shaped to, in operation of the instrument, engage a screw interface of a screw (22) for applying torque to the screw (22); wherein the second end comprises a second driving interface (28) sized and shaped as the size and shape of the first driving interface (28); wherein the first end portion comprises a first section (section created by portion 30 of 14) having a first outer diameter (diameter of 30); and the second end portion comprises a second section (section created by portion 30 of 14) having a second outer diameter (diameter of 30) equal to the first outer diameter (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A, 3-8, 14-15).  However, Robinson is silent as to the instrument having third and fourth sections with the same diameter as the first section, or fifth and sixth sections with a smaller diameter. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775